***********
The Full Commission reviewed the February 23, 2010 Order of Deputy Commissioner Stanback based upon the record of the proceeding before the Deputy Commissioner and the briefs and oral arguments of the parties before the Full Commission. The appealing party has not shown good grounds to reconsider the evidence, receive further evidence or to rehear the parties or their representatives. Upon review of the evidence the Full Commission enters the following Interlocutory Order affirming the decision of the Deputy Commissioner:
This claim arises out of an admittedly compensable work-related back injury suffered by plaintiff on October 13, 2008. Plaintiff, a custodian for defendant-employer, injured his back while lifting a heavy trash bag filled with books from a trash can. Defendant accepted plaintiff's back injury on a Form 60. Plaintiff was given permanent work restrictions by Dr. Theodore *Page 2 
Belanger, his treating physician, on September 18, 2009 of no lifting greater than 30 pounds. It appears from the evidence that defendant-employer has not confirmed whether plaintiff's restrictions can be accommodated.
On November 3, 2009 the Office of the Executive Secretary ordered that defendant provide to plaintiff "a one-time evaluation by the physician of plaintiff's choice regarding plaintiff's diagnosis, condition, work status, further treatment options, and any permanent disability." Pursuant to this order plaintiff was seen by Dr. John A. Welshofer on December 9, 2009 who made a number of recommendations for further treatment, including another MRI, EMG tests and epidural injections. Dr. Belanger is of the opinion that no further treatment is available that would significantly improve plaintiff condition resulting from his compensable injury.
The Full Commission concludes based on the greater weight of the evidence that the treatment recommendations of Dr. Welshofer are reasonably necessary and will tend to effect a cure and/or provide relief to plaintiff for symptoms and conditions related to his compensable injury. On December 28, 2009 plaintiff moved for a change of his authorized treating physician to Dr. Welshofer. This motion was granted by the Special Deputy Commissioner in the Executive Secretary's Office and by Deputy Commissioner Stanback upon defendant's appeal of the administrative order. The Full Commission concludes that the decision of the Deputy Commissioner should be affirmed. In the discretion of the Full Commission plaintiff's motion for change of treating physician should be granted. N.C. Gen. Stat. § 97-25.
IT IS THEREFORE ORDERED plaintiff's motion for change of treating physician to Dr. Welshofer is GRANTED.
Defendants shall pay the costs. *Page 3 
This the ___ day of April 2009.
                      S/___________________ BERNADINE S. BALLANCE COMMISSIONER
CONCURRING:
  S/___________________ CHRISTOPHER SCOTT COMMISSIONER
  S/___________________ LAURA KRANIFELD MAVRETIC COMMISSIONER *Page 1